DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 11/9/2022. In virtue of this communication claims 1-18 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 8/10/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response, the claim rejections under 35 USC 112(b) are withdrawn.  
               
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221).

Regarding Claim 1, Menezo discloses an apparatus comprising an optical data transmitter, wherein the optical data transmitter comprises: 
first and second electro-absorption modulators parallel optically connected to each other to generate a modulated optical signal (Fig 1, paragraphs [25][39] where an optical data transmitter (1) has first and second electro-absorption modulators (6, 7) parallel optically connected to each other to generate a modulated optical signal); and 
an electrical drive circuit connected to electrically drive the first electro-absorption modulator using a first two-level drive signal and to electrically drive the second electro-absorption modulator using a second two-level drive signal (Fig 1, paragraphs [84][85][86][87] where the optical data transmitter (1) has an electrical drive circuit (10) connected to electrically drive the first electro-absorption modulator (6) using a first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and to electrically drive the second electro-absorption modulator (7) using a second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87])), the first and second two-level drive signals being generated to cause the modulated optical signal to carry a sequence of data symbols such that each of the data symbols encodes two bits of a bitstream received by the optical data transmitter (Fig 1, paragraphs [84][85][86][87] where the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) are generated to cause the modulated optical signal to carry a sequence of data symbols (i.e. for PAM-4) such that each of the data symbols (i.e. for PAM-4) encodes two bits (i.e. bit0, bit1) of a bitstream received by the optical data transmitter (1)), the electrical drive circuit configured to cause the first two-level drive signal to carry one of the two bits and to cause the second two-level drive signal to carry the other of the two bits (Fig 1, paragraphs [84][85][86][87] where the electrical drive circuit (10) is configured to cause the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) to carry one of the two bits (i.e. bit0) and to cause the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) to carry the other of the two bits (i.e. bit1)).     
Menezo fails to explicitly disclose the first and second electro-absorption modulators being serially optically connected to each other instead of being parallel optically connected to each other. 
However, De Gabory discloses 
first and second modulators being serially optically connected to each other instead of being parallel optically connected to each other (Fig 1, Fig 2, where an optical transmitter (100) has first and second modulators (12, 13-1,…) being serially optically connected to each other (as shown in Fig 1) instead of being parallel optically connected to each other (as shown in Fig 2)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second electro-absorption modulators (6, 7) as described in Menezo, with the teachings of the first and second modulators (12, 13-1,…) as described in De Gabory. The motivation being is that as shown first and second modulators (12, 13-1,…) can be serially optically connected to each other instead of being parallel optically connected to each other and one of ordinary skill in the art can implement this concept into the first and second electro-absorption modulators (6, 7) as described in Menezo and have the first and second electro-absorption modulators (6, 7) be serially optically connected to each other instead of being parallel optically connected to each other i.e. as an alternative so as to have the optical data transmitter (1) with electro-absorption modulators (6, 7) being in series instead of being in parallel for the purpose of reducing its cost because optical splitters, phase shifters and optical combiners are not being used and for performing a similar modulation process and which modification is a simple implementation of a known concept of a known first and second modulators (12, 13-1,…) into another similar first and second electro-absorption modulators (6, 7) for its improvement and for optimization and which modification yields predictable results.    
 
Regarding claim 2, Menezo as modified by De Gabory also discloses the apparatus wherein the apparatus is configured to cause the data symbols to be symbols of a unipolar 2M-pulse-amplitude-modulation constellation, where M is an integer greater than one (Menezo Fig 1, paragraphs [84][85][86][87] where the optical data transmitter (1) causes the data symbols (i.e. for PAM-4) to be symbols of a unipolar 2M=2 pulse-amplitude-modulation constellation (4 PAM) and where M=2 is an integer greater than one).   
    
Regarding claim 15, Menezo as modified by De Gabory also discloses the apparatus wherein the optical data transmitter comprises M electro-absorption modulators serially optically connected to generate the modulated optical signal, said electro-absorption modulators including the first and second electro-absorption modulators, where M is an integer greater than two (De Gabory Fig 1, Fig 2, where the optical transmitter (100) comprises M = 3 modulators (e.g. 12, 13-1, 13-m) serially optically connected to generate a modulated optical signal (as shown in Fig 1), and said modulators (e.g. 12, 13-1, 13-m) include the first and second modulators (12, 13-1) and where M = 3 is an integer greater than two).     

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221) in view of Nakahara (US Pub 20170257170).

Regarding claim 3, Menezo as modified by De Gabory fails to explicitly disclose the apparatus wherein intensity levels corresponding to the data symbols are non-equidistant.  
However, Nakahara discloses 
intensity levels corresponding to data symbols are non-equidistant (Fig 8, paragraphs [54][55] where intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) corresponding to data symbols (e.g. for PAM4) are non-equidistant (e.g. 25% difference between Levels 3 and 2, 23% difference between Levels 2 and 1, 26% difference between Levels 1 and 0)).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical data transmitter (1) as described in Menezo as modified by De Gabory, with the teachings of the intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) as described in Nakahara. The motivation being is that as shown intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) corresponding to data symbols (e.g. for PAM4) can be non-equidistant (e.g. 25% difference between Levels 3 and 2, 23% difference between Levels 2 and 1, 26% difference between Levels 1 and 0) and one of ordinary skill in the art can implement this concept into the optical data transmitter (1) as described in Menezo as modified by De Gabory and better show and illustrate that the optical data transmitter (1) has intensity levels (e.g. 0, 1/8*P, 1/4*P, 3/8*P) (as shown in Fig 2a) corresponding to data symbols (i.e. for PAM-4) that are non-equidistant (e.g. 25% difference between 3/8*P and 1/4*P, 23% difference between 1/4*P and 1/8*P, 26% difference between 1/8*P and 0) i.e. because the intensity levels (e.g. 0, 1/8*P, 1/4*P, 3/8*P) (as shown in Fig 2a) can have a +/- 3% tolerance due to  system’s imperfections and which combination is a simple implementation of a known concept of known intensity levels (i.e. Level 3, Level 2, Level 1, Level 0) into a known optical data transmitter (1) for better clarifying its structure/configuration and which combination yields predictable results.     

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221) in further view Noguchi (US Pub 20150063822).

Regarding claim 4, Menezo as modified by De Gabory also discloses wherein the electrical drive circuit is configured to generate the first two-level drive signal in response to a first other bitstream and to generate the second two-level drive signal in response to a second other bitstream (Menezo Fig 1, paragraphs [84][85][86][87] where the electrical drive circuit (10) is configured to generate the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) in response to a first other bitstream (i.e. bit0) and to generate the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) in response to a second other bitstream (i.e. bit1)). 
Menezo as modified by De Gabory fails to explicitly disclose the apparatus wherein the electrical drive circuit comprises a demultiplexer configured to generate first and second other bitstreams by demultiplexing the bitstream received by the optical data transmitter.
   	However, Noguchi discloses  
an electrical drive circuit comprising a demultiplexer configured to generate first and second other bitstreams by demultiplexing a bitstream received by an optical data transmitter (Fig 6, where an electrical drive circuit (12) comprises a demultiplexer (123) configured to generate a first other bitstream (D[1:0]) and a second other bitstream (D[3:2]) by demultiplexing (splitting) a bitstream (D[3:0]) received by an optical data transmitter).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electrical drive circuit (10) as described in Menezo as modified by De Gabory, with the teachings of the electrical drive circuit (12) as described in Noguchi. The motivation being is that as shown an electrical drive circuit (12) can comprise a demultiplexer (123) configured to generate a first other bitstream (D[1:0]) and a second other bitstream (D[3:2]) by demultiplexing (splitting) a bitstream (D[3:0]) received by an optical data transmitter and one of ordinary skill in the art can implement this concept into the electrical drive circuit (10) as described in Menezo as modified by De Gabory and have the electrical drive circuit (10) comprise a demultiplexer (123) configured to generate the first other bitstream (i.e. bit0) and the second other bitstream (i.e. bit1) by demultiplexing (splitting) a bitstream (D[3:0]) received by an optical data transmitter (1) i.e. as an alternative so as to have the electrical drive circuit (10) with a known demultiplexer for the purpose of dividing and generating the streams of bit0 and bit1 that are being used to drive the first and second electro-absorption modulators (6, 7) for data transmission and which modification is a simple implementation of a known concept of a known electrical drive circuit (12) into another similar electrical drive circuit (10) for its improvement and for optimization and which modification yields predictable results.         

Claims 5-14 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221) in further view Saad et al (US Pub 20190068288).

Regarding claim 5, Menezo as modified by De Gabory also discloses the apparatus wherein each of the first and second two-level drive signals has a respective low level and a respective high level (Menezo Fig 1, paragraphs [84][85][86][87] where each of the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) has a respective low (i.e. 0, 0) level and a respective high (i.e. Vπ, Vπ/2) level), said respective low and high levels being selected to apply to the first and second electro-absorption modulators (Menezo Fig 1, paragraphs [84][85][86] where the respective low (i.e. 0, 0) and high (i.e. Vπ, Vπ/2) levels are selected to be applied to the first and second electro-absorption modulators (6, 7)).         
	Menezo as modified by De Gabory fails to explicitly disclose the first and second electro-absorption modulators (6, 7) being reversed biased.
   	 However, Saad discloses   
an electro-absorption modulator being reversed biased (Fig 1, paragraph [18] where an electro-absorption modulator 114 is reversed biased).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first and second electro-absorption modulators (6, 7) as described in Menezo as modified by De Gabory, with the teachings of the electro-absorption modulator 114 as described in Saad. The motivation being is that as shown an electro-absorption modulator 114 can be reversed biased and one of ordinary skill in the art can implement this concept into the first and second electro-absorption modulators (6, 7) as described in Menezo as modified by De Gabory and better show and illustrate that the first and second electro-absorption modulators (6, 7) are reversed biased i.e. in order to perform the optical modulation and which combination is a simple implementation of a known concept of a known electro-absorption modulator 114 into another similar first and second electro-absorption modulators (6, 7) for better clarifying its structure/ configuration and which combination yields predictable results.      

Regarding claim 6, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause the respective low levels of the first and second two-level drive signals to be different (Menezo Fig 1, paragraphs [84][85][86][87] where the electrical drive circuit (10) is configured to cause the respective low (0, 0) levels of the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) to be different (i.e. because the low (0) level of the first two-level drive signal (e.g. Vπ, 0) represents bit0=1 and the low (0) level of the second two-level drive signal (e.g. Vπ/2, 0) represents bit1=0)).       

Regarding claim 7, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause the respective high levels of the first and second two-level drive signals to be different (Menezo Fig 1, paragraphs [84][85][86][87] where the electrical drive circuit  (10) is configured to cause the respective high (i.e. Vπ, Vπ/2) levels of the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) to be different (i.e. because the high (Vπ) level of the first two-level drive signal (e.g. Vπ, 0) represents bit0=0 and the high (Vπ/2) level of the second two-level drive signal (e.g. Vπ/2, 0) represents bit1=1)).       
    
Regarding claim 8, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein the electrical drive circuit is configured to cause a difference between the low and high levels of the first two-level drive signal to be different from a difference between the low and high levels of the second two-level drive signal (Menezo Fig 1, paragraphs [84][85][86][87] where the electrical drive circuit (10) is configured to cause a difference between the low (i.e. 0) and high (i.e. Vπ) levels of the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) to be different from a difference between the low (i.e. 0) and high (Vπ/2) levels of the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87])). 

Regarding claim 9, Menezo as modified by De Gabory fails to explicitly disclose the apparatus wherein the electrical drive circuit comprises first and second electrical radio-frequency amplifiers and first and second bias tees, the first electrical radio-frequency amplifier and the first bias tee being serially connected to generate the first two-level drive signal, the second electrical radio-frequency amplifier and the second bias tee being serially connected to generate the second two-level drive signal.  
	However, Saad discloses 
an electrical drive circuit comprises a first electrical radio-frequency amplifier and a first bias tee, the first electrical radio-frequency amplifier and the first bias tee being serially connected to generate a first drive signal (Fig 1, paragraphs [15][23][24] where an electrical drive circuit comprises a first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) and a first bias tee (i.e. 130, 132) and where the first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) and the first bias tee (i.e. 130, 132) are serially connected to generate a first drive signal 158).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electrical drive circuit (10) as described in Menezo as modified by De Gabory, with the teachings of the electrical drive circuit as described in Saad. The motivation being is that as shown an electrical drive circuit can comprise a first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) and a first bias tee (i.e. 130, 132) serially connected to generate a first drive signal 158 and one of ordinary skill in the art can implement this concept into the electrical drive circuit (10) as described in Menezo as modified by De Gabory and have the electrical drive circuit (10) comprise a first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) and a first bias tee (i.e. 130, 132) serially connected to generate the first two-level drive signal (e.g. Vπ, 0) (i.e. as shown in Table of paragraph [87]) and comprise a second electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) and a second bias tee (i.e. 130, 132) serially connected to generate the second two-level drive signal (e.g. Vπ/2, 0) (i.e. as shown in Table of paragraph [87]) i.e. as an alternative so as to have the electrical drive circuit (10) with a known technique of controlling an amplitude of the first/second drive signals and controlling a biasing amount of the first/second electro-absorption modulators (6,7) in order to achieve a desired output and which modification is a simple implementation of a known concept of a known electrical drive circuit into another similar electrical drive circuit (10) for its improvement and  for optimization and which modification yields predictable results.     
    
Regarding claim 10, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein DC bias voltages applied to the first and second bias tees are individually controllable (Saad Fig 1, paragraphs [15][23][24] where DC bias voltages applied to the first bias tee (130, 132) (i.e. for modulator 6) and the second bias tees (130, 132) (i.e. for modulator 7) are individually controllable).  

Regarding claim 11, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein gains of the first and second electrical radio- frequency amplifiers are individually controllable (Saad Fig 1, paragraphs [15][23][24] where gains (amplitudes) of the first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) (i.e. for modulator 6) and the second electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) (i.e. for modulator 7) are individually controllable).  

Regarding claim 12, Menezo as modified by De Gabory and Saad also discloses the apparatus further comprising first and second temperature-control units configured to individually control temperatures of the first and second electro- absorption modulators (Saad Fig 1, paragraphs [15][20][23][24] where a first temperature-control unit (122, 106) (i.e. for modulator 6) and a second temperature-control unit (122, 106) (i.e. for modulator 7) individually control temperatures of the first and second electro-absorption modulators (6, 7)).  
 
Regarding claim 13, Menezo as modified by De Gabory and Saad also discloses the apparatus wherein DC bias voltages applied to the first and second bias tees are individually controllable (Saad Fig 1, paragraphs [15][23][24] where DC bias voltages applied to the first bias tee (130, 132) (i.e. for modulator 6) and the second bias tee (130, 132) (i.e. for modulator 7) are individually controllable); and wherein electrical gains of the first and second electrical radio-frequency amplifiers are individually controllable (Saad Fig 1, paragraphs [15][23][24] where electrical gains (amplitudes) of the first electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) (i.e. for modulator 6) and the second electrical radio-frequency amplifier (i.e. at 128 which controls an amplitude) (i.e. for modulator 7) are individually controllable).  

Regarding claim 14, Menezo as modified by De Gabory fails to explicitly disclose the apparatus further comprising first and second temperature-control units configured to individually control temperatures of the first and second electro-absorption modulators.  
However, Saad discloses 
a first temperature-control unit configured to individually control a temperature of a first electro-absorption modulator (Fig 1, paragraphs [15][20] where a first temperature-control unit (122, 106)  individually controls a temperature of  a first electro-absorption modulator (114)).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (1) as described in Menezo as modified by De Gabory, with the teachings of the first temperature-control unit (122, 106) as described in Saad. The motivation being is that as shown a first temperature-control unit (122, 106) can individually control a temperature of  a first electro-absorption modulator (114) and one of ordinary skill in the art can implement this concept into the optical data transmitter (1) as described in Menezo as modified by De Gabory and have the optical data transmitter (1) with a first temperature-control unit (122, 106) (i.e. for modulator 6) and a second temperature-control unit (122, 106) (i.e. for modulator 7) to individually control temperatures of the first and second electro-absorption modulators (6, 7) i.e. as an alternative so as to have the optical data transmitter (1) with a known technique of controlling a temperature of the first/second electro-absorption modulators (6, 7) in order to achieve a desired output and which modification is a simple implementation of a known concept of a known first temperature-control unit (122, 106) into a known optical data transmitter (1) for its improvement and for optimization and which modification yields predictable results.   

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221) in further view of Yamada (US Pat 6359720).

Regarding claim 16, Menezo as modified by De Gabory fails to explicitly disclose the apparatus further comprising a planar lightwave circuit including optical waveguides arranged to serially optically connect the first and second electro- absorption modulators.  
 However, Yamada discloses 
a planar lightwave circuit including optical waveguides arranged to serially optically connect first and second electro- absorption modulators (Fig 12, col 3 lines 44-55, col 16 lines 61-66 where a planar lightwave circuit (PLC) includes optical waveguides arranged to serially optically connect first and second electro-absorption modulators (EA modulators 310)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (1) as described in Menezo as modified by De Gabory, with the teachings of the planar lightwave circuit (PLC) as described in Yamada. The motivation being is that as shown a planar lightwave circuit (PLC) can include optical waveguides arranged to serially optically connect first and second electro- absorption modulators (EA modulators 310) and one of ordinary skill in the art can implement this concept into the optical data transmitter (1)  as described in Menezo as modified by De Gabory and have the optical data transmitter (1) with a planar lightwave circuit (PLC) that includes optical waveguides arranged to serially optically connect the first and second electro-absorption modulators (6, 7) i.e. as an alternative so as to have the optical data transmitter (1) with a known PLC connection between the first and second electro-absorption modulators (6, 7) and be integrated into a single substrate for the purpose of reducing space and fabrication cost and which modification is a simple implementation of a known concept of a known planar lightwave circuit (PLC) into a known optical data transmitter (1) for its improvement and for optimization and which modification yields predictable results.   
 
Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al (US Pub 20160164613) in view of De Gabory et al (US Pub 20110091221) in further view of Suzuki et al (US Pat 5889607).

Regarding claim 17, Menezo as modified by De Gabory fails to explicitly disclose the apparatus further comprising first and second optical circulators arranged to serially optically connect the first and second electro-absorption modulators.   
	However, Suzuki discloses  
a first optical circulator arranged to optically connect a first electro-absorption modulator (Fig 1, where a first optical circulator 2 is arranged to optically connect to a first electro-absorption modulator 4).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (1) as described in Menezo as modified by De Gabory, with the teachings of the first optical circulator 2 as described in Suzuki. The motivation being is that as shown a first optical circulator 2 can be arranged to optically connect to a first electro-absorption modulator 4 and one of ordinary skill in the art can implement this concept into the optical data transmitter (1) as described in Menezo as modified by De Gabory and have  the optical data transmitter (1)  with a first optical circulator 2 (i.e. for modulator 6) and a second optical circulator 2 (i.e. for modulator 7) being arranged to serially optically connect the first electro-absorption modulator (6) and the second electro-absorption modulator (7) i.e. as an alternative so as to have the optical data transmitter (1) with each electro-absorption modulator receiving light from a circulator and transmitting modulated light to a next electro-absorption modulator via the circulator in order to better guide the light in a serial manner and which modification is a simple implementation of a known concept of a known first optical circulator 2 into a known optical data transmitter (1)  for its improvement and for optimization and which modification yields predictable results.    

Regarding claim 18, Menezo as modified by De Gabory fails to explicitly disclose the apparatus wherein each of the first and second electro-absorption modulators is configured to operate in reflection.
However, Suzuki discloses  
a first electro-absorption modulator is configured to operate in reflection (Fig 1, where a first electro-absorption modulator 4 is configured to operate in reflection (i.e. because of a mirror 7)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical data transmitter (1) as described in Menezo as modified by De Gabory, with the teachings of the first electro-absorption modulator 4 as described in Suzuki. The motivation being is that as shown a first electro-absorption modulator 4 can be configured to operate in reflection (i.e. because of a mirror 7) and one of ordinary skill in the art can implement this concept into the optical data transmitter (1) as described in Menezo as modified by De Gabory and have the optical data transmitter (1) with each of the first electro-absorption modulator (6) and the second electro-absorption modulator (7) being configured to operate in reflection (i.e. because of a mirror 7) i.e. as an alternative so as to have the optical data transmitter (1) with each electro-absorption modulator receiving light and transmitting modulated light to a next electro-absorption modulator by using a mirror in order to better guide the light in a serial manner and which modification is a simple implementation of a known concept of a known first electro-absorption modulator 4 into a known optical data transmitter (1) for its improvement and for optimization and which modification yields predictable results.   
	
Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Nakamura (US Pub 20160370609) and more specifically Fig 7.

Sumi (US Pub 20050275920) and more specifically Fig 4.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636